Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for the refund of $12,096.14 inheritance tax paid in the estate of Christian Buehler, deceased. It is claimed that this amount was paid in excess of the amount that should have been paid. The Attorney General of this State represents the State of Illinois on the hearing of all questions pertaining to the levy and the hearing of all inheritance tax cases in the various courts of the State. It is the duty of the Attorney General to see that the proper and legal assessments are made. In this case the Attorney General comes and protests against the payment of $5387.87 a part of the above amount. After examination of the files in the case, this court concurs in the objection of the Attorney General, as to the allowance of the payment of the last above mentioned sum. The Attorney General consents to an allowance of $6,-708.57 in this case. Therefore, it is recommended that the claimant be awarded the sum of $6,708.57.